The plaintiffs are the mayor, commissioners, and tax collectors of the town of Goldsboro.
The defendants are lawyers and physicians residing in said town, who resist the payment of a monthly tax assessed by the plaintiffs under the power granted in the charter of said town.
His Honor held that plaintiffs had a right to impose and collect the said tax. Judgment. Appeal by defendants.
The Constitution provides that "the General Assembly may tax trades, professions," etc. Art. V, sec. 3. The General Assembly has authorized the town of Goldsboro "to lay and collect a monthly tax on lawyers, physicians," etc. Pr. Laws 1866. *Page 18 
The defendants are lawyers and physicians in the town of Goldsboro, and the town has laid a tax upon them which they refuse to pay. This would seem to make a clear case against the defendants.
PER CURIAM.                                                Affirmed.
Cited:. Wilmington v. Macks, 86 N.C. 90; Winston v. Taylor, 99 N.C. 213;S. v. Danenberg, 151 N.C. 720; Guano Co. v. New Bern, 158 N.C. 356.